[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 6602
On November 7, 1996, Ernesto Clarke was ordered disbarred by the District of Columbia Court of Appeals. On March 5 1997, the Statewide Grievance Committee applied to this court for reciprocal discipline pursuant to Practice Book § 28A.
A hearing was scheduled for May 14, 1997 and continued based on Mr. Clarke's request to May 28, 1997 and, thereafter, to June 25, 1997. Mr. Clarke failed to attend said hearing. This court finds that no defense as set forth in his answer (entitled "opposition") has been proven to the Practice Book § 28A(c) standard of clear and convincing evidence. Accordingly the application for reciprocal discipline is granted and Ernesto Clarke is ordered disbarred effective immediately.
Marshall K. Berger J.